DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 181543323, filed on 01/31/2018.
Response to Amendment
The present response, filed on or after December 18th, 2020 has been entered. Claims 1-15 remain pending. No claims have been amended or added. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Interpretation
The term(s) “for” and “adapted to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Response to Arguments
Applicant’s arguments, see pages 8 and 9 of the after final remarks and pages 2-5 of the pre-brief conference request, respectively filed 12/18/2020 and 1/12/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qin et al. (US Publication 2017/0023724 A1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moench et al. (US Publication 2012/0116373 A1) herein after Moench in view of Eisele et al. (US Publication 2013/0265590 A1) herein after Eisele, Verhagen et al. (US Publication 2010/0063491 A1) herein after Verhagen and Qin et al. (US Publication 2017/0023724 A1) herein after Qin. 
Regarding claim 1, Moench teaches a skin or hair treatment device for emitting light radiation with an integrated sensor comprising: a housing (fig. 4 casing element 19); 
a treatment light source (Para [0096] “The light application apparatus is preferentially used for photothermal epilation and skin treatment applications”) disposed inside the housing of the treatment device for illuminating through a device treatment window a surface disposed outside the housing in front of the device treatment window (Fig. 4 and Para [0073] “the elements described above with reference to FIGS. 1 to 3 are preferentially located within a casing 19 comprising a handheld portion 17, which is preferentially used for holding the light application 1 in a hand, and a light emitting portion 18, which comprises at least the light source 4 for emitting processing light 2 and sensing light 5 alternately”), wherein the treatment light source comprises a plurality of light emitting elements arranged on a substrate (Para [0102] “array of VCSELs comprises therefore preferentially some hundreds of VCSELs.  For an epilation procedure with a continuously moving handheld apparatus like the apparatus shown in FIG. 4, it can be advantageous to arrange the VCSELs along a line, in particular, along multiple lines.  Furthermore, such a planar arrangement of many VCSELs simplifies heat sinking”); 
a sensor system disposed inside the housing of the treatment device (Para [0073] “casing 19 comprising a handheld portion 17, which is preferentially used for holding the light application 1 in a hand, and a light emitting portion 18, which comprises at least the light source 4 for emitting processing light 2 and sensing light 5 alternately”), said sensor system comprising at least one sensing light source for emitting sensing light (VCSELs 12 of the respective sub-group 
111, 112, 113, 121, 122, 123) and at least one light sensor for detecting the sensing light reflected from said surface (Para [0069] “the light detector 8”), wherein the at least one sensing light source and the at least one light sensor are oriented towards the device treatment window (fig. 2 depicts the light source and detector oriented towards the skin through the opening of the device that allows light to pass to the skin); and
 a control circuit, the control circuit being adapted to control the treatment light source, the at least one sensing light source and the at least one light sensor (Para [0065] “The control 
 a circular polarizer interposed between the device treatment window and the at least one sensing light source and the at least one light sensor; and a shielding interposed between the at least one sensing light source and the at least one light sensor and in contact with the circular polarizer such that sensing light is prevented from directly impinging on the at least one light sensor without passing the circular polarizer.  
However, in a similar hair or skin treatment device, Verhagen discloses wherein the sensor system further comprises: a circular polarizer interposed between the device treatment window and the at least one sensing light source and the at least one light sensor (Fig. 2 depicts circular polarizer 4 and 19 is between the window for treatment and the sensor 10 and the source 1 also see Para [0039] and Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the hair or skin treatment device of Moench to further include a circular polarizer interposed between the device treatment window and at least the one sensing light source and the at least one light sensor as disclosed by Verhagen as a way to allow the detector more or less independent of the orientation of the hair, which will improve the ease of use for the device. 
Furthermore, in a shielding device, Eisele discloses wherein the sensor system further comprises a shielding interposed between the at least one sensing light source and the at least one light sensor such that sensing light is prevented from directly impinging on the at least one light sensor without passing the circular polarizer (Fig. 13 and Para [0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the hair or skin treatment device of Moench in view of Verhagen to further include a shielding interposed between the at least one sensing light source and the at least one light sensor such that sensing light is prevented from directly impinging on the at least one light sensor without passing the circular polarizer as disclosed by Eisele as a way to minimize optical crosstalk as to allow a more accurate sensor reading (Para [0003] and [0030]).
Moreover, Qin discloses the shielding layer in contact with the circular polarizer (Fig. 9 and Para [0070] “a light shielding member 30 is provided on lateral sides of the circular polarizer 105, the optical film 103 and the scattering film 104 of the optical module 10 and the display panel 20, for sealing the lateral sides” ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Moench in view of Verhagen and Eisele to further include that the shielding layer in contact with the circular polarizer as disclosed by Qin as a simple substitution of the shielding layer and circular polarizer as disclosed by Eisele and Verhagen for a shielding layer and circular polarizer that are in contact to obtain the predictable results of directing light towards the window (in a forward direction) without excess light scattering (in other directions).
Regarding claim 2, the combination of Moench in view of Verhagen, Eisele and Qin as applied to claim 1 further discloses, wherein the shielding comprises a first shielding element, comprising a reflective shielding element, at least partially encasing the at least one sensing light source (Eisele Fig. 13 and Para [0065]).  
Regarding claim 3, the combination of Moench in view of Verhagen, Eisele and Qin as applied to claim 1 further discloses, wherein the shielding comprises a second shielding element at least partially encasing the at least one light sensor (Eisele Fig. 13 depicts a shielding element encasing a light sensor).  
Regarding claim 5, the combination of Moench in view of Verhagen, Eisele and Qin as applied to claim 1 further discloses wherein the shielding comprises at least one light focusing element (Eisele Para [0065] “The reference radiation 7 can run along a sensor-unit-internal reference section 55 by virtue of the fact that it is deflected e.g. by the sensor-element-facing side of the hard component 9 onto the second detection region 37 of the sensor element 3 e.g. by reflection”).  
Regarding claim 6, Moench further teaches wherein the sensor system is arranged in an array of the light emitting elements of the treatment light source interposed between or adjacent to the light emitting elements (Fig. 3 and Para [0069] “VCSELs 12 of the respective sub-group 111, 112, 113, 121, 122, 123”).  
Regarding claim 7, the combination of Moench in view of Verhagen, Eisele and Qin as applied to claim 1 further discloses wherein the treatment light source comprises a carrier (Eisele Fig. 13 element 33) having a plurality of apertures (Eisele fig. 13 elements 15, 16) for receiving light emitting elements and an outer wall at least partially surrounding the array of light emitting elements (Eisele fig. 13 elements 1, 9, 29).
Regarding claim 8, the combination of Moench in view of Verhagen, Eisele and Qin discloses wherein the carrier comprises the shielding because by combining the shielding device of Eisele with the array of lighting elements of Moench (as shown above) would necessarily result in the carrier comprising the shielding. 
Regarding claim 9, Moench implicitly teaches wherein the outer wall of the carrier is in sealing abutment with the device treatment window (Fig. 4).
Regarding claim 12, Moench further teaches wherein the control circuit, adapted to control the sensing light source, is adapted to control switching off and on the at least one sensing light source (Para [0065] “The control unit 9 is adapted such that the light source 4 repeatedly and alternately generates processing light 2 in the processing time interval and sensing light 5 in the sensing time interval”), wherein the control circuit, adapted to control the treatment light source, is adapted to control intensity of the treatment light (Para [0063] “The control unit 9 can be adapted to control the light source 4 such that the intensity of the sensing light 5 is modified during a sensing time interval”), and wherein the control circuit, adapted to control the light sensor, is adapted to collect data from the light sensor and evaluate the data
Regarding claim 13, Moench teaches a method for manufacturing a skin or hair treatment device according to claim 1, comprising the steps of: placing light emitting elements on a substrate (Fig. 4 and Para [0073] “the elements described above with reference to FIGS. 1 to 3 are preferentially located within a casing 19 comprising a handheld portion 17, which is preferentially used for holding the light application 1 in a hand, and a light emitting portion 18, which comprises at least the light source 4 for emitting processing light 2 and sensing light 5 alternately”); placing at least one sensing light source on the substrate (Fig. 4 and Para [0073] “the elements described above with reference to FIGS. 1 to 3 are preferentially located within a casing 19 comprising a handheld portion 17, which is preferentially used for holding the light application 1 in a hand, and a light emitting portion 18, which comprises at least the light source 4 for emitting processing light 2 and sensing light 5 alternately”); placing at least one light sensor on the substrate (Para [0069] “the light detector 8”); providing a control circuit, the control circuit being adapted to control the treatment light source, the at least one sensing light source and the at least one light sensor (Para [0065] “The control unit 9 is adapted such that the light source 4 repeatedly and alternately generates processing light 2 in the processing time interval and sensing light 5 in the sensing time interval.  The control unit 9 can also be adapted to interrupt a processing of the object 3 only one time, in order to sense the object 3 by using the sensing light 5, wherein a sensing time interval is temporally located between a first processing time interval and a second processing time interval”); providing a housing having a device treatment window covering at least the array of a plurality of light emitting elements, the at least one sensing light source and the at least one light sensor (fig. 4 casing element 19). Moench does not explicitly teach providing a shielding interposed between 
However, Eisele discloses providing a shielding interposed between the at least one sensing light source and the at least one light sensor (Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the skin or hair treatment device of Moench to further include providing a shielding interposes between the at least one sensing light source and the at least one light sensor as disclosed by Eisele as a way to minimize optical crosstalk as to allow a more accurate sensor reading (Para [0003] and [0030]).
Furthermore, Verhagen discloses providing a circular polarizer covering at least the at least one sensing light source and the at least one light sensor (circular polarizer 4 covers the sensor 10 and the source 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the skin or hair treatment device of Moench and Eisele to further include providing a circular polarizer covering at least the at least one sensing light source and the at least one light sensor as disclosed by Verhagen as a way to allow the detector more or less independent of the orientation of the hair, which will improve the ease of use for the device.
Moreover, Qin discloses wherein the shielding is in contact with the circular polarizer (Fig. 9 and Para [0070] “a light shielding member 30 is provided on lateral sides of the circular 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Moench in view of Verhagen and Eisele to further include that the shielding layer in contact with the circular polarizer as disclosed by Qin as a simple substitution of the shielding layer and circular polarizer as disclosed by Eisele and Verhagen for a shielding layer and circular polarizer that are in contact to obtain the predictable results of directing light towards the window (in a forward direction) without excess light scattering (in other directions).
Regarding claim 15, Moench further teaches providing a carrier having a plurality of apertures for receiving light emitting elements and an outer wall at least partially surrounding the array of light emitting elements (Fig. 2 depicts circular apertures for the light emitting elements and outer walls that separate the arrays from one another), such that the outer wall of the carrier is in sealing abutment with the device treatment window (Fig. 4). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moench in view of Verhagen, Eisele and Qin, as applied to claim 3 above, and further in view of Ryan et al. (US Publication 2017/0296104 A1) here in after Ryan.
Regarding claim 4, the combination Moench in view of Verhagen, Eisele and Qin discloses the skin or hair treatment device of claim 3, but the combination does not explicitly disclose wherein the first shielding element or the second shielding element is made of an opaque silicone. 
However, Ryan discloses wherein the first shielding element or the second shielding element is made of an opaque silicone (Para [0222] “Making the body of the fingerband itself opaque obviates the need for additional light-shielding components, but the emitters and sensors should then be embedded into the surface, avoiding covering the active areas with elastomer.  This can be done by appropriate location of the devices into a mould before introducing the elastomer.  Elastomers, such as silicone rubber, tend to be naturally transmissive of light but may be rendered substantially opaque by inclusion of dyes or particulates.  It is desirable for the material to be substantially opaque both to red and infrared light and this can be difficult to achieve with single dyes.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the skin or hair treatment device of Moench in view of Verhagen, Eisele and Qin to specify that the first shielding element or the second shielding element is made of an opaque silicone as disclosed by Ryan as a way to prevent light from transmitting through the shielding material ensuring that the shielding element is functional in shielding light transmission. 
Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moench in view of Verhagen, Eisele, and Qin, as applied to claim 1 (for claims 10 and 11) and claim 13 (for claim 14)  above, and further in view of Rafert et al. (US Patent 5,817,008) here in after Rafert.
Regarding claim 10, the combination of Moench in view of Verhagen, Eisele and Qin discloses the skin or hair treatment device of claim 1, but does not explicitly disclose wherein 
However, Rafert discloses wherein the light emitting elements, the at least one sensing light source or the at least one light sensor are embedded in transparent silicone (Fig. 2 and Column 4 line 59 – Column 5 line 15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Moench in view of Verhagen, Eisele and Qin to include the at least one sensing light source or the at least one light sensor are embedded in transparent silicone as disclosed by Rafert as a way to provide protection to the light sources or the light sensors while still providing light transmissivity to the device. 
Regarding claim 11, the combination of Moench in view of Verhagen, Eisele, and Qin discloses the skin or hair treatment device of claim 1, but does not explicitly disclose wherein the at least one sensing light source comprises at least one red LED or at least one IR LED.
However, Rafert discloses wherein the at least one sensing light source comprises at least one red LED or at least one IR LED (Column 4 line 67 - Column 5 line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the skin or hair treatment device of Moench in view of Verhagen, Eisele, and Qin to further include that the at least one sensing light source includes at least one red LED or at least on IR LED as disclosed by Rafert because the addition of the specific LED would have been a simple substitution of a generic light source for a specific light source (red LED) using methods known in the art. 
Regarding claim 14, the combination of Moench in view of Verhagen, Eisele, and Qin discloses the skin or hair treatment device of claim 13, but does not explicitly disclose of embedding the light emitting elements, the at least one sensing light source or the at least one light sensor in transparent silicone such that the circular polarizer is not covered by the transparent silicone on the side of the device treatment window.
However, Rafert discloses embedding the light emitting elements, the at least one sensing light source or the at least one light sensor in transparent silicone such that the circular polarizer is not covered by the transparent silicone on the side of the device treatment window (Fig. 2 Column 4 line 59 – Column 5 line 15).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the combination of Moench in view of Verhagen, Eisele, and Qin to further include the step of embedding light emitting elements, the at least one light source or the at least one light sensor in transparent silicone such that the circular polarizer is not covered by the transparent silicone of the side of the device treatment window as disclosed by Rafert as a way to provide protection to the light sources or the light sensors while still providing light transmissivity to the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792